           Case 1:19-cr-00170-BAH Document 1 Filed 05/17/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                     Holding a Criminal Term

                             Grand Jury Sworn in on ⅣIay 7,2019

UNITED STATES OF AⅣ IERICA                 :       CRIPEIINAL NO.
               V.                              :   GRAND JURY ORIGINAL
JUANITA GAⅣIBRILL,                                   VIOLAT10N:
                                                     21 UoSoC.§ 841(a)(1)and§ 841(b)(1)(C),
                        Defendant.                   (UnlaWful Possession with lntent to
                                                     Distribute Tetrahydrocannabinol)


                                       INDICTMENT
       The Grand Jury charges that:

       Between on or about    April 18,2019, and or about May 3, 2019, within the District of

Columbia, and elsewhere, JUANITA GAMBRILL did unlawfully, knowingly, and intentionally

possess   with intent to distribute Tetrahydrocannabinol (THC), a Schedule      I   narcotic drug

controlled substance.

       (UnlaWful Possession with lntent to Distribute Tetrahydrocannabinol,in violation of
       Title 21,United Statcs Code,Sections 841(a)(1)and 841(b)(1)(C))

                                               A TRUE BILL:


                                               FOREPERSON.

 睦           k。      ンキヘr
                    止ノ
Attorney of the United States in
and for the District of Columbia.
